DETAILED ACTION
	The following action is in response to the amendment filed for application 16/195,901 on December 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-10, 17 and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the track assembly as claimed, and particularly including a first drive wheel having a first diameter; a second drive wheel having a second diameter; an idler wheel; and a gear assembly rotationally coupling both the first drive wheel and the second drive wheel to the drive shaft; Deere Ref. No.: P28048-US-PRI wherein, a track of the track assembly wraps at least partially around each of the first drive wheel, the second drive wheel, and the idler wheel wherein, the gear assembly does not directly drive the idler wheel; wherein, the first diameter is greater than the second diameter, and including the remaining structures of claims 1, 10 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 16, 2021